         Case 1:19-cr-00808-VEC Document 61 Filed 03/05/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                      March 5, 2020

BY CM/ECF                                                                           USDC SDNY
The Hon. Valerie E. Caproni                                                         DOCUMENT
United States District Court for the                                                ELECTRONICALLY FILED
  Southern District of New York                                                     DOC #:
Thurgood Marshall                                                                   DATE FILED: 3/6/2020
United States Courthouse
40 Foley Square
New York, New York 10007


       Re:     United States v. Issiaga Sylla, S1 19 Cr. 808 (VEC)

Dear Judge Caproni:

        The Government writes to request a protective order in the above captioned matter. A
protective order is necessary to protect sensitive material, including but not limited to financial
information and personal identifying information. A proposed protective order, consented to and
signed by the parties, is enclosed.

       Thank you for your consideration of this matter.


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                         by:      /s/
                                               Kedar S. Bhatia
                                               Assistant United States Attorney
                                               (212) 637-2465
Case 1:19-cr-00808-VEC Document 61-1 Filed 03/05/20 Page 1 of 5
Case 1:19-cr-00808-VEC Document 61-1 Filed 03/05/20 Page 2 of 5
Case 1:19-cr-00808-VEC Document 61-1 Filed 03/05/20 Page 3 of 5
Case 1:19-cr-00808-VEC Document 61-1 Filed 03/05/20 Page 4 of 5
Case 1:19-cr-00808-VEC Document 61-1 Filed 03/05/20 Page 5 of 5




                                                                  3/6/2020
